Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 was filed after the mailing date of the notice of allowance on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses generic placeholders that are coupled with functional languages without reciting sufficient structures to perform the recited functions, and the generic placeholders are not preceded by structural modifiers.  Such claim limitation(s) is/are: “a receiving unit”, “a constructing unit”, “a converting unit”, “a mapping unit”, “a labeling unit”, “a determining subunit”, “a labeling subunit”, and “a camera constructing unit” in claims 8-10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure(s) described in the specification as performing the claimed function(s), and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor 81 in Fig. 8, which is a special-purposed processor when it executes the algorithm shown in Fig. 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-13, 15-19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for labeling a laser point cloud by first transforming coordinates of points in the laser point cloud to a coordinate system of a 3D scene, and then labeling the laser points in the 3D scene by determining types of the laser points according to a first mode or a second mode, wherein the first mode comprises: generating a 3D selecting box according to first size information set by a user, moving a position of the 3D selecting box in the 3D scene according to a first moving instruction input by the user, and when receiving a labeling instruction carrying a target type, taking laser points currently falling within the 3D selecting box as target laser points and taking the target type in the labeling instruction as a type to which the target laser points belong. The second mode, on the other hand, comprises: generating a ray by taking the position of a camera of at least one camera as a start point and taking a screen position point selected by the user as an end point, then taking laser points meeting the following conditions as target laser points: a distance of a laser point from the start point is between a first distance threshold and a second distance threshold, and a vertical distance of the laser point from the ray is less than or equal to a third distance threshold, and when receiving a labeling instruction carrying a target type, taking the target type in the labeling instruction as a type to which the target laser points belong, and labeling the laser points by using labeling manners corresponding to the types of the laser points, wherein different types correspond to different labeling manners.
The prior art also fails to teach or suggest a device configured for labeling a laser point cloud by first transforming coordinates of points in the laser point cloud to a coordinate system of a 3D scene, and then labeling the laser points using labeling manners corresponding to types of the laser points by determining a labeling box pattern corresponding to the type of the laser points according to a preset correspondence between types and labeling box patterns, wherein the labeling box pattern is selected from a list of labeling box patterns with different colors according to the type of the laser points, and generating a 3D labeling box according to the selected labeling box pattern corresponding to the type of the laser points, and labelling the laser points by using the 3D labeling box, wherein different types correspond to different labeling manners.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613